IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT




                             No. 01-40465
                           Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

KENNETH LYONS,

                                               Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:00-CR-96-1
                        --------------------
                           January 4, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Lyons appeals his conviction after a jury trial of

conspiracy to possess with intent to distribute methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 846; possession with intent

to   distribute    methamphetamine       in   violation   of   21   U.S.C.

§ 841(a)(1); and being a felon in possession of a firearm (enhanced

as an Armed Career Offender) in violation of 18 U.S.C. § 924(e)(1).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
He argues that the district court erred in shifting the burden of

proof to him, instead of the Government, during the suppression

hearing;   that    the   evidence   was   sufficient   to   support   his

convictions; that the district court erred in increasing his

offense level for possession of a dangerous weapon; and that the

district court erred in determining the conversion and purity rates

used to calculate the amount of drugs attributable to him under the

Sentencing Guidelines.

     In reviewing a ruling on a motion to suppress, this court

reviews the district court's conclusions of law de novo and its

factual findings for clear error.         United States v. Jordan, 232

F.3d 447, 448 (5th Cir. 2000).      When filing a suppression motion,

the defendant must “first discharge his initial burden of producing

some evidence on specific factual allegations sufficient to make a

prima facie showing of illegality.”       United States v. De La Fuente,

548 F.2d 528, 534 (5th Cir. 1977).        As Lyons did not satisfy this

initial burden, the district court did not err in placing the

burden of proof on him during the suppression hearing.          Even if

Lyons did satisfy this burden, however, and the burden of proof

shifted to the Government to prove the legality of the searches, we

conclude that this burden was satisfied by the Government at the

suppression hearing. See United States v. Chavis, 48 F.3d 871, 872

(5th Cir. 1995).

     We review the sufficiency of evidence to determine whether any



                                    2
reasonable jury could have found that the evidence established

guilt beyond a reasonable doubt.      Jackson v. Virginia, 443 U.S.

307, 319 (1979); United States v. Martinez, 975 F.2d 159, 160-61

(5th Cir. 1992).     After reviewing the trial transcripts, we are

satisfied that Lyons’ convictions were supported by sufficient

evidence.     See United States v. Gonzales, 79 F.3d 413, 423 (5th

Cir. 1996); United States v. Cardenas, 9 F.3d 1139, 1157 (5th Cir.

1993); United States v. DeLeon, 170 F.3d 494, 496 (5th Cir. 1999);

United States v. Fields, 72 F.3d 1200, 1212 (5th Cir. 1996).     We

also conclude that there was no clear error in the district court’s

decision to enhance Lyons’ offense level for possession of a

firearm under U.S.S.G. § 2D1.1(b)(1).        See U.S.S.G. § 2D1.1,

comment. (n.3); United States v. Vasquez, 161 F.3d 909, 912 (5th

Cir. 1998).

     Finally, as the district court’s use of a 55% conversion rate

and a 90% purity rate in calculating the drugs attributable to

Lyons under the Sentencing Guidelines was within the ranges stated

by one or both of the experts who testified at the sentencing

hearing, there was no clear error in this regard.   United States v.

Torres, 114 F.3d 520, 527 (5th Cir. 1997).

     AFFIRMED.




                                  3